DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted October 30, 2020, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 1, 11, 20 and 41 have been amended.  
2.	Claims 1, 5-7, 10-21, 23, 34, 36 and 41 are pending in the application, and claims 18-21, 23, 34 and 36 are presently withdrawn from consideration.

Status of the Claims
3.	The scope of the invention of the elected subject matter set forth in the previous Office Action is as follows:
A method of treating melanoma in a subject, comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of the histone methyltransferase inhibitor BIX-1294, wherein the melanoma cells of the subject have been determined to have an alteration in the SWI/SNF chromatin remodeling complex, and wherein said alteration is the result of a deficiency in the ARID1A subunit member of the complex.  Claims 13 and 14 recite wherein BIX-1294 is administered in conjunction with at least one additional cancer therapy that is immunotherapy.
4.	Groups II and III (claims 18-21, 23, 34, and 36) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. The remaining non-elected subject matter of claims 1, 5-7, 10-17 and 41 in part, is currently withdrawn from further consideration in part, pursuant to 37 CFR 1.142(b), i.e. other than melanoma are withdrawn, histone methyltransferase inhibitors other than BIX-01294 are withdrawn, cancer cells having an alteration other than in the SWI/SNF chromatin remodeling complex (and wherein said alteration is the result of a deficiency other than in the ARID1A subunit member of the complex) are withdrawn, and wherein the additional cancer therapy is other than immunotherapy is withdrawn.
5.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Previous Claim Rejections - 35 USC § 112

7.	Claim 41 was previously rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	Upon further consideration of Applicant’s amendatory changes to claim 41 in order to clarify the increase in H3K9me2 levels (i.e. at least 3-fold higher) as well as the reference level, (i.e. taken from a reference sample, wherein said sample is non-withdrawn.

Previous Claim Rejections - 35 USC § 103
8.	Claims 1, 5-7, 10-12 and 15-17 were previously rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al, (Journal Invest Dermatol 2014) in view of Knutson et al, (U.S. 2014/0128393 A1) and in view of Sachan and Kaur, Braz Arch Biol Technol 2015.
	Upon consideration of the amendment to claim 1 and in view of Applicant’s arguments, the previous obviousness rejection has been withdrawn.  
	However, upon further consideration, a new ground(s) of rejection is made, please see below.

Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1, 5-7, 10-12 and 15-17 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the administration of the elected compound species BIX-01294 and those embodied by the instant Specification for the treatment of certain types of cancer in a subject wherein said the cancer cells of the subject have been determined to have an alteration in the SWI/SNF chromatin remodeling complex, including melanoma, is not considered enabled for the treatment of any/all types of cancer characterized by said alteration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The examiner notes that for the purposes of this rejection, the term “using” in claim 27 is interpreted as “administering.”
	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
In the instant case, the claimed invention pertains to a method of treating any/all types and kinds of cancer in a human subject, comprising intravenously administering to a subject in need thereof a therapeutically effective amount of any small molecule inhibitor of G9a or GLP histone methyl-transferase, wherein the cancer cells of the SWI/SNF chromatin remodeling complex.    
	Inhibitors of G9a or GLP methyltransferase are alleged by the Specification to promote cell death together along with other inhibitors, such that they enhance drug efficacy of other inhibitors previously use in the treatment of cancer.
	The State of the Prior Art and The Predictability or lack thereof in the art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
As discussed above, the instantly claimed invention pertains a method of treating any/all types and kinds of cancer in a subject wherein the cancer cells of the subject have been determined to have an alteration in the SWI/SNF chromatin remodeling complex. While the state of the art is relatively high with regard to the treatment of certain cancers that demonstrate an alteration or a deficiency in the SWI/SNF complex, in particular melanoma, the state of the art with regard to treating all such cancers is underdeveloped. 
	The state of the art is that “cancer” encompasses any disorder associated with abnormal cell proliferation.  Abnormal cellular proliferation refers to the uncontrolled growth of cells which are naturally present in a mammalian body, including all types and kinds of cancer, which are extremely unpredictable and difficult to treat, and are not all enabled by the disclosure. 
Shain et al (PLOS One 2013) teach that SWI/SNF mutations are ubiquitous in human cancers, (note that melanoma demonstrates the highest mutation rate): 
“Notably, the mutational data implicating a tumor suppressive role of SWI/SNF (mutation frequencies 11–34%; Fig. 1A) are also compelling for melanoma, …but had not been appreciated. In these cancers, SWI/SNF mutations likely went unnoticed because they were spread across multiple SWI/SNF subunits, none by itself reaching a critical threshold. Among this group of cancers, melanoma exhibited the highest SWI/SNF mutation rate.
(please see the second paragraph in column 1 on page 4).

	Applicant contends that the instant genus of compounds are potent inhibitors of G9a or GLP methyltransferase, and by inhibiting this molecular target, one would reasonably expect that any/all cancers deficient in the SWI/SNF complex would be vulnerable to said G9a or GLP methyltransferase inhibitors and would likely be treated. 
Aguirre et al demonstrate that histone methyltransferase G9a inhibitors “Compound 3-04” and “Compound 3-07” inhibit proliferation of several human solid tumor and oncohematological cell lines in Table 4, in particular seven malignant melanoma cell lines:                    

    PNG
    media_image1.png
    473
    392
    media_image1.png
    Greyscale
 , showing potential for treatment of certain types of cancer, (please see page 94).   
	There is no question Applicant’s instant compounds may play a role in future methods of treating certain types of cancer associated with a deficiency in the SWI/SNF remodeling complex,  including melanoma. What is disputed is the claim that Applicant’s instant compound could be taken by one skilled in the art at the time of filing and administered for the treatment of any/all of the cancers encompassed by claim 1, without undue experimentation.
	The Breadth of the Claims: The complex nature of the subject matter of this invention (in this case, treating any/ all cancer(s) that demonstrate increased levels of endo-exonuclease activity) is greatly exacerbated by the breadth of the claims. “Cancer” encompass any disease characterized by an abnormally high rate of proliferation of cells by rapid division, which can have many different pathologies, including all solid tumors and types and kinds of cancer(s). Each of these defects may or may not be addressed by 
[0153]    In one embodiment of any one method described herein, the cancer to be treated
in the subject as described herein include, but are not limited to carcinomas and sarcomas found in the anus, bladder, bile duct, bone, brain, breast, cervix, colon/rectum, endometrium, esophagus, eye, gallbladder, head and neck, liver, kidney, larynx, lung, mediastinum (chest), mouth, ovaries, pancreas, penis, prostate, skin, small intestine, stomach, spinal marrow, tailbone, testicles, thyroid and uterus. The types of carcinomas include papilloma/carcinoma, choriocarcinoma, endodermal sinus tumor, teratoma, adenoma/adenocarcinoma, melanoma, fibroma, lipoma, leiomyoma, rhabdomyoma, mesothelioma, angioma, osteoma, chondroma, glioma, lymphoma/leukemia, squamous cell carcinoma, small cell carcinoma, large cell undifferentiated carcinomas, basal cell carcinoma and sinonasal undifferentiated carcinoma. The types of sarcomas include soft tissue sarcoma such as alveolar soft part sarcoma, angiosarcoma, dermatofibrosarcoma, desmoid tumor, desmoplastic small round cell tumor, extraskeletal chondrosarcoma, extraskeletal osteosarcoma, fibrosarcoma, hemangiopericytoma, hemangiosarcoma, Kaposi's sarcoma, leiomyosarcoma, liposarcoma, lymphangiosarcoma, lymphosarcoma, malignant fibrous histiocytoma, neurofibrosarcoma, rhabdomyosarcoma, synovial sarcoma, and Askin's tumor, Ewing's sarcoma (primitive neuroectodermal tumor), malignant hemangioendothelioma, malignant schwannoma, osteosarcoma, and chondrosarcoma. Abnormal build up and growth of blood vessels in the skin or internal organs in the form of hemangiomas can also be treated according to the methods described herein.

[0154]    In one embodiment of any one method described herein, the cancer to be treated in the subject as described herein include, but are not limited to the following cancer types: Adenoid cystic carcinoma, Non-melanoma skin cancer, Hepatocellular carcinoma, Head and neck squamous cell carcinoma, Gastric cancer, Clear cell renal cell carcinoma, Prostate cancer, Lung cancer (adenocarcinoma and squamous cell carcinoma), Small-cell carcinoma of the ovary, hypercalcemic type (malignant rhabdoid tumor of the ovary), Rhabdoid tumor, Medulloblastoma, Lung adenocarcinoma, Mantle cell lymphoma, Burkitt lymphoma, Esophageal adenocarcinoma, melanoma, Intraductal papillary mucinous neoplasms of the pancreas, Schwannoma, Meningioma, Epitheloid sarcoma, Cribriform neuroepithelial tumor, Renal medullary carcinoma, Colorectal carcinoma, Cervical intraepithelial neoplasia, Breast cancer, Colon cancer, Neuroblastoma, Multiple spinal meningiomas, Urothelial cancer, Pericytoma with t(7; 12), Diffuse large B-cell lymphoma, Esophageal adenocarcinoma, Esophageal adenocarcinoma, Colorectal cancer, Esophageal adenocarcinoma, Ovarian clear cell carcinoma, Endometrioid ovarian carcinoma, Endometrial carcinoma, Cervical carcinoma, Pancreatic ductal adenocarcinoma, Pancreatic carcinoma with acinar differentiation, Intrahepatic cholangiocarcinomas, Gastric adenocarcinoma, Esophageal adenocarcinoma, Oseophagogastric junctional adenocarcinoma, Renal clear cell carcinoma, Transitional cell carcinoma of the bladder, Urothelial bladder carcinoma, Medulloblastoma, Pulmonary carcinoids, Adenoid cystic carcinoma, Burkitt lymphoma, Diffuse large B-cell lymphoma, Follicular lymphoma, Pilocytic astrocytoma, Mycosis fungoides (primary cutaneous T cell lymphoma subtype), Multiple myeloma, Cutaneous T cell lymphoma, Pilocytic astrocytoma, Non-small cell lung cancer, Lung squamous cell carcinoma, Chronic lymphocytic leukemia, Acute lymphoblastic leukemia, Acute myeloid 

	
As stated above, Swain et al teach that SWI/SNF mutations are ubiquitous in human cancers.  Wu et al (Cancer Biol & Therapy 2014) teach that the ARID1A subunit of the SWI/SNF chromatin remodeling complex, when mutated leads to loss of expression plays an important role in many types of cancer (please see under “ARID1A Mutations in Human Cancers” on page 656, columns 1-2).  
	Applicant has provided no guidance showing that the instant genus of G9a or GLP methyltransferase inhibitors are effective in the actual treatment of any/all cancers deficient in the SWI/SNF complex. Applicant fails to provide any working examples, biochemical assays and/or proliferation assays, demonstrating any cytotoxic activity, and does not reasonably provide enablement for inhibiting the proliferation of cancer cells or tumor growth in general.
	The Level of Skill in the Art:	At the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods. Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest. Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to 
	The Quantitation of Experimentation Required:  In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed. As discussed above, the claims are drawn to a method of treating any cancer characterized by  a deficiency in the SWI/SNF complex, comprising administering any G9a/GLP methyltransferase inhibitor.  Since identifying any cancer capable of being treated by the administration of the instant compounds is extremely complex, the nature of the instant invention considered to be one of extreme complexity. In the instant case, this complexity is exacerbated by the broadness of cancers to be treated with respect to the disclosure, whereas the instant Specification discloses only a few assays wherein the instant compounds exert the disclosed activity of inhibiting colon adenocarcinoma cells, human breast adenocarcinoma cells, human cervical epithelioid cells, and lung carcinoma proliferation. Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods) could not reasonably predict which of the hundreds or 
	Given the unpredictability of treating the broad scope of cancers associated with a deficiency in SWI/SNF complex, as evidenced by Shain et al, it is highly unpredictable that the administration of an instant claimed compound would, in fact, be usable across the broad scope of all cancers said deficiency, as encompassed by claim 1.  Aguirre et al demonstrate that histone methyltransferase G9a inhibitors “Compound 3-04” and “Compound 3-07” inhibit proliferation of several human solid tumor and oncohematological cell lines in Table 4, in particular bladder and melanoma cell lines, but does not teach that said inhibitors would be effective across the broad scope of all cancers.                    
	As such, the only way to ascertain which of the hundreds, and potentially thousands, of cancers are treatable based on the limited disclosure of cancer types would require an exhaustive amount of experiments, i.e. undue experimentation. That is, the only way one skilled in the art is enabled to use the genus of compounds of claim 1 in order to treat the entire scope of cancers presently encompassed by claim 1, based on the instant disclosure entails undue experimentation. 
	According, the method of treating any/all cancer(s) characterized by a deficiency in the SWI/SNF complex by administering any G9a/GLP methyltransferase inhibitor is not enabled by the instant specification.
	To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure, i.e. limit the scope of cancers to be treated and limit the G9a/GLP methyltransferase inhibitor to be administered.  

Conclusion
7.	In conclusion, claims 1, 5-7, 10-21, 23, 34, 36 and 41 are pending in the application, and claims 18-21, 23, 34 and 36 are presently withdrawn as directed to a non-elected invention.  Claims 1, 5-7, 10-17 and 41 are rejected.  No claim is currently allowable.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        February 11, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611